Title: From John Quincy Adams to Thomas Boylston Adams, 13 December 1804
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 13. December 1804.

Your letter of the 2d: has been duly received, and has contributed with those of your father received at the same time to cheer my mind, which every thing of a political nature around me struggles very hard to depress—Hitherto since my arrival here, I have thank Heaven enjoyed much domestic comfort from the health of my wife and children—this has been more favourable than I ever knew before, and indeed has been much better than my own—My time, excepting that in which I am engaged on my duty, has been almost exclusively been engrossed by my own family—and there I find consolation for all the adversities and vexations I experience at the Capitol—What these are you can easily imagine; and all that you can imagine will be no more than is real.
I have not seen the complaints in the Chronicle which you mention, that their accomplices at the Southward do not sufficiently rejoyce in their success; but I have seen something of that sort here, and have no doubt it proceeds from that same disposition on both sides which you anticipate—In illustration of which take an incident which occurr’d not long since in my hearing—Genl: Smith of Maryland about a month ago was absent about ten days from the Senate—He was at home—He returned here just at the time when the issue of the Massachusetts election was known—On the day when he made his re-appearance here, Genl: Bradley of Vermont says to him—Well—the Republicans at Baltimore, I suppose are much delighted with our success in Massachusetts—What do they think of it?—Oh, says Smith, the Republicans in Baltimore, felt so perfectly secure and easy on the subject of the election that they did not trouble their heads with what Massachusetts would do, and I have heard nothing said upon the subject—That New-England Democrats and Virginia Democrats cannot perfectly coalesce is indeed very obvious; yet experience has taught me not to rely much upon any appearance of difference between them—The secret history of the last Session of Congress, together with the conduct of Eustis, Varnum and the rest of them after they got home, has proved to me that our democrats are so completely in the power of their Southern Associates, and so perfectly sensible of this dependence themselves, that no hopes are to be entertained from their Spirit, or from the mortification of their pride—
I congratulate you upon the triumphant issue of your journey to Plymouth, which gave me a more than moderate satisfaction from the resentment I felt against old Shylock, for his intolerable insolence to which I was witness last Summer—I think I need not wish you a good appetite, for the dinner on the goose you won by the event of the trial.
I have not seen what the Aurora said of the Norfolk Candidate for the 9th: Congress; but whatever it did say, I have no doubt was at least nine parts in ten lye—As to the appointment of Mr: Bowdoin, it did not appear to me to give much satisfaction to his friends here of his own party—If I am not much mistaken it disappointed Mr: Morton, more than he will be disappointed by the failure again of his Yazoo Negotiation here, which is extremely probable. A Minister and Secretary of Legation in Spain, and a Consul at London, all nominally from Massachusetts, will leave little chance for any other important foreign Appointment from that State. I say all nominally from Massachusetts, for you know what sort of a Massachusetts man G. W. Erving is, with a father pensioned and paid by the British Government; and a naturalization by the State-Legislature, without any of the conditions required under any Act of Congress.
I have often heard those intimations of Mr: Bowdoin’s want of capacity, which as you truly observe are so often brought against a man, as a substitute for the deficiency of materials for any other charge; but I never believed in them—When the nomination was before the Senate, I was the only person who spoke of him, and my testimony was in his favour—After the appointment was made one of his own party, told me he had not so good an opinion of his capacity, as I appeared to have, thought he knew a great deal of him—And he should rather have expected that Mr: Morton would have the appointment—Now I sincerely believe that even in point of abilities Mr: Bowdoin is fully equal to Morton—And as to character and reputation, all comparison between them would be ridiculous—There is indeed one question which occurred to me after the appointment made—The Constitution says that no person holding an Office of Profit or Trust shall be appointed an Elector—Mr. Bowdoin, after his being chosen an Elector, and before he had given his vote, was appointed to an Office of high Trust and profit both—It seems to me that in this instance the Sun Shines through an opening in the Constitution—But whether the opening is a loop hole, or a rent, I leave for the profound Casuists to determine.
We have the ground covered with Snow, and for a day or two have had cold weather—I suppose with you it is a Snow-Storm—I hope before the winter closes to hear of your being provided with a warm bed-fellow—Meantime I am ever your’s.
